362 S.W.3d 490 (2012)
Antonio WHITE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96781.
Missouri Court of Appeals, Eastern District, Division One.
March 20, 2012.
Scott Thompson, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Dora A. Fichter, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Antonio White (Movant) appeals the judgment of the circuit court denying, without an evidentiary hearing, his motion for post conviction relief under Rule 29.15.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information *491 only, setting forth the facts and reasons for this order.
The order of the trial court is affirmed in accordance with Rule 84.16(b).